     Case 3:73-cv-00125-MMD-WGC Document 1598 Filed 07/11/19 Page 1 of 3



 1    RODERICK E. WALSTON
      Pro hac vice (Cal. Bar No. 32675)
 2    MILES B. H. KRIEGER
      Pro hac vice (Cal. Bar No. 309797)
 3    BEST BEST & KRIEGER LLP
      2001 North Main Street, Suite 390
 4    Walnut Creek, CA 94596
      Telephone: (925) 977-3300
 5    Email: roderick.walston@bbklaw.com;
      miles.krieger@bbklaw.com
 6
      Attorneys for Defendant
 7    Centennial Livestock

 8
                                       UNITED STATES DISTRICT COURT
 9
                                         FOR THE DISTRICT OF NEVADA
10

11    UNITED STATES OF AMERICA,                       Case No. 3:73-cv-000125-MMD-WGC
                                                      In Equity No. C-125
12                       Plaintiff,
                                                      Subfiles, C-125A, C-125B and C-125C
13    WALKER RIVER PAIUTE TRIBE,

                         Plaintiff-Intervenor,        ORDER ON MOTION TO TRANSFER
14                                                    VERIFIED PETITION FOR
      v.                                              PERMISSION TO PRACTICE IN THIS
15                                                    CASE ONLY BY ATTORNEY NOT
      WALKER RIVER IRRIGATION                         ADMITTED TO THE BAR OF THIS
16                                                    COURT AND DESIGNATION OF LOCAL
      DISTRICT, a corporation, et al.,
                                                      COUNSEL
17
                         Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                                [PROPOSED] ORDER ON MOTION TO
      82226.00004\32179542.2                        -1-      TRANSFER VERIFIED PET. TO PRACTICE
                                                                         3:73-CV-00125-MMD-WGC
     Case 3:73-cv-00125-MMD-WGC Document 1598 Filed 07/11/19 Page 2 of 3



 1                                     [ORDER

 2             THE COURT HEREBY GRANTS this Motion to Transfer Miles B. H. Krieger’s

 3    VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE ONLY BY

 4    ATTORNEY NOT ADMITTED TO THE BAR OF THIS COURT AND DESIGNATION OF

 5    LOCAL COUNSEL in Case No. 3:73-cv-00125-MMD-WGC to Case No. 3:73-cv-00127-MMD-

 6    WGC (In Equity C-125-B).

 7

 8

 9
                                                      IT IS SO ORDERED:
10

11                                                           July 11, 2019
                                                      DATED: _____________________________
12

13
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              [PROPOSED] ORDER ON MOTION TO
      82226.00004\32179542.2                    -2-        TRANSFER VERIFIED PET. TO PRACTICE
                                                                       3:73-CV-00125-MMD-WGC
     Case 3:73-cv-00125-MMD-WGC Document 1598 Filed 07/11/19 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE

 2             I hereby certify that on July 11, 2019, I electronically filed the documents listed below

 3    with the U.S. District Court for the District of Nevada via the CM/ECF system, and that service

 4    will be accomplished on all counsel and persons requesting notice by the Court CM/ECF system,

 5    which will send notification of such filing to their email addresses:

 6        1. Motion to Transfer Verified Petition for Permission to Practice in This Case Only by

 7             Attorney Not Admitted to the Bar of This Court and Designation of Local Counsel;

 8             Memorandum of Points and Authorities In Support Thereof, and

 9        2. [PROPOSED] Order on Motion to Transfer Verified Petition for Permission to Practice in

10             This Case Only by Attorney Not Admitted to the Bar of This Court and Designation of

11             Local Counsel

12
      Dated: July 11, 2019                                   BEST BEST & KRIEGER LLP
13

14
                                                             By: /s/ Miles B. H. Krieger
15                                                              MILES B. H. KRIEGER
                                                                Attorneys for Defendant
16                                                              Centennial Livestock
17

18

19

20

21

22

23

24

25

26

27

28
                                                                                CERTIFICATE OF SERVICE
      82226.00004\32179542.2                           -1-                       3:73-CV-00125-MMD-WGC
